UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                              __________________

                                 No. 95-50127
                               Summary Calendar
                              __________________



     UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                    versus

     KEITH ADELL DANCER,
     also known as Keithadell Dancer, and
     JESSE WILFORD CLARK, JR, also known as Jessie Clark,

                                                Defendants-Appellants.

         ______________________________________________

      Appeal from the United States District Court for the
                 Western District of Texas, Waco
                          (W-94-CR-2-1)
         ______________________________________________
                        December 20, 1995



Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellants, Keith Adell Dancer (Dancer) and Jesse Wilford

Clark, Jr. (Clark), appeal their convictions of the offense of

conspiracy     to   possess    cocaine   with    intent   to   distribute   in



*
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
violation of 21 U.S.C. §§ 841(a)(1) and 846. After considering the

record evidence and arguments of counsel for each appellant, we

find no reversible error occurred in the district court proceedings

which would require reversal.              We reject each appellant's claim of

error for the reasons set forth below.

       1.    Dancer's appeal.

       The district court did not abuse its discretion by admitting

the complained of out of court statement of James Williams (Patroy)

because the record evidence allows a finding that Patroy was a co-

conspirator of Dancer; the statement was made during the course of

the conspiracy; and, it was in the furtherance of the conspiracy.

Even were we to assume that the alleged conversation occurred at a

time    that    Patroy    and     Dancer    were   angry    with   each    other,      as

suggested by Dancer, such would not establish that Dancer was no

longer a part of the conspiracy.                   Moreover, even assuming the

complained of evidence was erroneously admitted, in light of the

other substantial and overwhelming evidence of Dancer's guilt we

would    find    the   out   of    court    statement      complained     of    is    not

reversible error as it did not have a substantial impact on the

verdict.

       2.    Clark's appeal.

       The     district   court      immediately      instructed     the       jury    to

disregard the objectionable testimony and under such circumstances

and in light of the entire record, the refusal to grant a mistrial

was not an abuse of discretion.                 See United States v. Limones, 8

F.3d 1004, 1007-08 (5th Cir. 1993), cert. denied, 114 S.Ct. 1543,

1562 (1994).

                                            2
AFFIRMED.




            3